     Case 1:19-cv-02316-RC Document 106-2 Filed 08/20/21 Page 1 of 4




                              United States District Court,
                                  District of Columbia


David Alan Carmichael, et al.                      )
                                                   )
       Plaintiffs                                  )
                                                   )   Case No: 19-CV-2316-RC
               v.                                  )
                                                   )   Re: ECF 99
Antony John Blinken, in his Offiicial              )
       capacity as Secretary of State, et al.,     )
                                                   )
       Defendants                                  )




        Plaintiffs Carmichael And Lewis Combined Response In Opposition
          To “Defendants’ Motion To Dismiss Or, In The Alternative, For
                               Summary Judgment”

                                   ATTACHMENT 2

          Plaintiff Lawrence Donald Lewis Declaration Regarding Damages
                                     Incurred
     Case 1:19-cv-02316-RC Document 106-2 Filed 08/20/21 Page 2 of 4




                               United States District Court,
                                   District of Columbia


David Alan Carmichael, et al.                          )
                                                       )
       Plaintiffs                                      )
                                                       )   Case No: 19-CV-2316-RC
               vi.                                     )
                                                       )   Re: ECF 99, 99-2
Antony John Blinken, in his Offiicial                  )
       capacity as Secretary of State, et al.,         )
                                                       )
       Defendants                                      )


             PLAINTIFF LAWRENCE DONALD LEWIS DECLARATION
                      REGARDING DAMAGES INCURRED


   I, Lawrence Donald Lewis declare the following facts to be true, according to my

own personal knowledge:

   1. After my April 2019 application for passport renewal was unlawfully denied on

May 1, 2019, I expended money that would not have been necessary if the government

had obeyed the law, including the Privacy Act, and sent me a renewed passport. I spent

55 cents in postage, more than 1 cent for the envelope, about 2 cents for the letter paper,

and about 5 cents for the ink. I spent about $1.00 in gasoline to get it to the post office. I

am damaged financially as well as in restriction of my liberty. The Damage to me

according to the Congress of the United States, Privacy Act, is worth no less than

$1,000.00.

   2. I travel to Canada to celebrate religious festivals. I was precluded from doing so

in 2019 by the unlawful denial of my passport. The damage is to me, and likely any

reasonable jurist, worth no less than $1000.00.




                                                                                     p. 1 of 3
     Case 1:19-cv-02316-RC Document 106-2 Filed 08/20/21 Page 3 of 4




   3. I intended to travel to the Philippines, shortly after renewing my passport, to

foster natural affections with a loved one. The alienation of affection that I have suffered

as a direct result of my being unlawfully detained within the United States is to me, and

likely any reasonable jurist, worth $500,000.00 in compensation.

   4. In response to the Defendants’ Attorney Status Report (ECF 80, ¶ 3.), I drove

over 100 miles to the place where I could get a passport photo, on April 12, 2021. I paid

$20.00 for the passport photo. The Damage to me according to the Congress of the

United States, the Privacy Act, is worth no less than $1,000.00.

   5. I did not send it in, waiting for Judge Contreras to make a determination regarding

the lawfulness of his remand order about which we contested.

   6. I was NEVER contacted by ANYONE from the State Department. I am not hard

to reach. The phone is the same as I have had for almost 30 years. The address is also

the same for nearly 30 years. The State Department HAD this as my contact info.

   7. We had done our research and at that time were convinced that EVERYTHING

for renewal of my Passport was BEFORE the State Dept. as was required by law and that

the renewal would be issued.

   8. Instead of obeying the Court Order for remand, the Department of State

communicated absolutely NOTHING to me until I received in the mail a DENIAL of

renewal. This occurred by Express Mail on the last day of the remand period.       That

was the ONLY event that occurred during the remand period. I was waiting for SOME

contact from the State Department about the REMAND, and never received any contact

about procedure, record, request for ANY info relative to the remand as ordered by Judge

Contreras.




                                                                                    p. 2 of 3
     Case 1:19-cv-02316-RC Document 106-2 Filed 08/20/21 Page 4 of 4




   9. My obtaining a passport photo shows total good faith on my part, long before

being required or ordered to provide a different Passport photo. We STILL have had no

ruling on this photo issue.

   I make this declaration of FACTS, according to my personal knowledge, under

penalty of perjury.




s/s Lawrence Donald Lewis                         Date: 20 August 2012
Lawrence Donald Lewis
966 Bourbon Lane
Nordman, Idaho 83848




                                                                              p. 3 of 3
